PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/805,738
Filing Date: 22 Jul 2015
Appellant(s): MASIMO CORPORATION



__________________
Spencer R. Carter
76,416
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/15/2022.

(2) Response to Argument

(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated October 15, 2021  from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

On page 6 of the Appeal Brief the Appellant argues “The Office Action alleges that “steps that are drawn to selecting a process, and determining second questions can be performed in the human mind” (Office Action at pg. 5). The Office Action further alleges that “the role of the discussion server could be replace[d] with a human and the invention would operate in the same manner” (Office Action at pg. 5). Applicant respectfully disagrees with these characterizations.
Footnote 14 of the USPTO’s 2019 Guidance states: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.” Applicant respectfully asserts that it is impractical, if not impossible, to perform the claimed functionality as a mental process. No human mind could perform the role of the discussion server particularly in the time-frame necessary to facilitate a real-time discussion. Thus, Applicant respectfully submits that Claim 1 does not recite an abstract idea under the “mental processes” group.”
The Examiner respectfully disagrees.  The claimed invention is a method that allows patients and caregivers to communicate by mediating a conversation which is a method of managing interactions between people.  There is nothing in the claims that prevents the claimed method from being performed by a human.  A human could take on the role of the discussion server and provide optimal questions/answers to caregivers and patients in real time.

On page 7 of the Appeal Brief the Appellant argues “The Office Action further alleges that the “claimed invention is a method that allows patients and caregivers to communicate by mediating a conversation which is a method of managing interactions between people” (Office Action at pg. 4). The Office Action further alleges that “determining to switch interrogation roles would take place during normal dialogue between humans, and is thus also considered a method of organizing human activity” (Office Action at pg. 4). Applicant respectfully disagrees with these characterizations.
Applicant notes that the organizing human activity grouping “is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances” (MPEP 2106.04(a)(2)(D).
Applicant submits that Claim 1 is not directed to a method of organizing human activity because Claim 1 is not directed to one of the enumerated sub-groupings identified above. For example, Claim 1 is directed to how “a discussion server’ improves the real time discussion between “a patient computing system” and “a caregiver computing system” before there is even a human to human discussion. The Application states that in one example, “the doctor would only need 10 minutes of consultation with a patient as opposed to one hour. (Specification at [0028])”. This is not a method of organizing human activity because human to human interaction occurs after the claimed method in Claim 1. Instead, Claim 1 recites specific steps to improve communications between two computing systems by using a “discussion server.””
The Examiner respectfully disagrees.  Claim 1 involves transmitting question and answers to and from patients and caregivers operating computing systems, which amounts to facilitating a conversation or discussion.  Facilitating a discussion is directed to managing interactions between people which falls into the method of organizing human activity grouping.  The Appellant’s arguments that improving a discussion between a patient computing system” and “a caregiver computing system” does not fall into the abstract idea grouping is not persuasive.  However, the Examiner asserts that Improvements to abstract ideas remain abstract without additional elements that integrate the abstract idea into a practical application or result in an inventive concept.  In the instant case, the patient and caregiver computer system and the discussion server are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount to no more than mere instructions to apply the exception using generic computer components.  This is further supported by the Appellant’s specification that discloses “the discussion server can be implemented using a memory storing a program (operable to perform parts of the functionality described herein) and a processing unit (e.g., a processor, FPGA, etc.) operable to execute that program”.  The specification further discloses “computer 700 can be any commercially available and well known computer capable of performing the functions described herein, such as20Doctella 0001US computers available from APPLE, LENOVO, HP, DELL, ASUS, SAMSUNG, SONY, etc. Computer 700 may be any type of computer, including a desktop computer, a server, a laptop computer, a mobile device, a smart device, a tablet, etc.”  As such, since the claims recite limitations  that fall into the abstract idea grouping without additional elements to integrate the abstract idea into a practical application or provide an inventive concept, the claims remain directed to abstract ideas.  

On page 8 of the Appeal Brief the Appellant argues “The Office Action alleges that “the patient and caregiver computer system and the discussion server are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount to no more than mere instructions to apply the exception using a generic computer component” (Office Action at pg. 6). However, Applicant notes, that the MPEP states that “Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity” (MPEP at 2106.04(d)()). That is, “[a]dditional elements that represent well-understood, routine, conventional activity may integrate a recited judicial exception into a practical application” (MPEP at 2106.04(d)()). Thus, “examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application” (MPEP at 2106.04(d)(1)).”
The Examiner respectfully disagrees.  The 2019 PEG states that in Step 2a Prong 2 of the eligibility analysis the Examiner should Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception.   Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application. ( see MPEP 2106.05(f)).  In the instant case, the patient and caregiver computer system and the discussion server are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount to no more than mere instructions to apply the exception using a generic computer component.  This is further supported by the Appellant’s specification that discloses “the discussion server can be implemented using a memory storing a program (operable to perform parts of the functionality described herein) and a processing unit (e.g., a processor, FPGA, etc.) operable to execute that program”.  The specification further discloses “computer 700 can be any commercially available and well known computer capable of performing the functions described herein, such as20Doctella 0001US computers available from APPLE, LENOVO, HP, DELL, ASUS, SAMSUNG, SONY, etc. Computer 700 may be any type of computer, including a desktop computer, a server, a laptop computer, a mobile device, a smart device, a tablet, etc.”  As disclosed by the Appellant, the patient computing system, caregiver computing system, and discussion server can all be implemented via generic computers such that these additional elements amount to mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea .


On page 8 of the Appeal Brief the Appellant argues “The MPEP states that “[l]imitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: An improvement in the functioning of a computer, or an improvement to other technology or technical field”. MPEP at 2106.04(d)(1).
MPEP § 2106.05(a)(II) provides examples of technology improvements, particularly:
ii. Inventive distribution of functionality within a network to filter Internet content, BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016);
iv. A distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016);
Claim 1 is directed to specific improvements to the technical field of discussions between computing devices. Examples of specific improvements provided by the claimed features are described in the specification including, for example, at least, at paragraph [0029], which states, at least in part:
One benefit is to speed up consultations between two parties having an attorney- client, a doctor-patient, or a similar relationship. By providing means for a more efficient and focused consultation, a determination of a final procedure to be performed, such as a surgery, can be obtained in a faster and more efficient manner than before. For example, the doctor would only need 10 minutes of consultation with a patient as opposed to one hour.”
The Examiner respectfully disagrees.  In the instant case, additional elements are not arranged in a "non-conventional and non-generic arrangement of known, conventional pieces” as they were in Bascom and Openet.  In the instant case, the configuration of the patient computing systems, caregiver computing systems, and a discussion server that is independent of the caregiver computing system is a conventional arrangement and not a technical improvement.  Servers are commonly used to perform analysis and the results sent to disparate computing systems.  This is not a technical improvement like the improvements in Bascom and Openet.


On page 9 of the Appeal Brief the Appellant argues “Moreover, Claim 1 recites another technical advantage of not needing to implement the “logic engine” on the “patient computing system” or “the caregiver computing system.” Instead, the “logic engine” resides at the “discussion server.” The Office Action states that the “claimed arrangement of a server to perform an analysis where the server is remote from other computing systems does not represent a technical advantage. This is a well-known arrangement and implement that abstract idea via this well-known arrangement is indicative of merely linking the abstract idea to a particular technological environment” (Office Action at pg. 2). However, Applicant does not assert that performing analysis on the server in and of itself is a technical improvement. Rather, Applicant is asserting that treating the “caregiver computing system” as a client of the server provides a technical improvement by not requiring the “caregiver computing system” to perform the role of the server (e.g., by implementing a logic engine). Accordingly, Claim 1 provides a specific technical advantage of not having to implement complex logic engines at the “caregiver computing system” and/or at the “patient computing system”.”
The Examiner respectfully disagrees.  The patient and caregiver computer system and the discussion server are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount to no more than mere instructions to apply the exception using a generic computer component.  This is further supported by the Appellant’s specification that discloses “the discussion server can be implemented using a memory storing a program (operable to perform parts of the functionality described herein) and a processing unit (e.g., a processor, FPGA, etc.) operable to execute that program”.  The specification further discloses “computer 700 can be any commercially available and well known computer capable of performing the functions described herein, such as20Doctella 0001US computers available from APPLE, LENOVO, HP, DELL, ASUS, SAMSUNG, SONY, etc. Computer 700 may be any type of computer, including a desktop computer, a server, a laptop computer, a mobile device, a smart device, a tablet, etc.” Further, a common advantage of using servers is that analysis does not need to be performed at the client device.  This is common of most applications that operate on mobile devices.  It is not an improvement to the technology to limit the analysis to a server that is remote from the client devices.  As such, the Appellant’s arguments that this represent a technical improvement are not persuasive.


On pages 9-10 of the Appeal Brief the Appellant argues “Moreover, Claim 1 recites another technical advantage of using the discussion server to improve the flow of data, both in terms of quality and quantity between these two systems. For example, the Application recites, “the discussion server determines to switch sides upon receiving an answer from the second computing device indicating that the second computing device may be used to provide questions to the first computing device” (Specification at [0068]). The switching enables an improved flow of data between the two computing systems to further facilitate a discussion.
The Office Action states that the “server that determines to switch sides could be replaced with a human mediator who makes the same decision. As such, the determination of switching of sides is considered abstract, and does not represent a technical advantage” (Office Action at pg. 3). Applicant notes that whether these steps could be performed by a human mediator (e.g., in a human mind as a mental process) is not relevant to the determination of whether these steps provide a technical improvement under Prong 2 which considers whether any abstract ideas are integrated into a practical application. Regardless, it is unclear how a human mediator could perform the same role to enable the flow of data between two computing systems. Applicant notes that the discussion server is controlling the flow of data between two computing systems, and is not controlling the flow of data in a human to human interaction.”
The Examiner respectfully disagrees. Limitations that fall into one of the abstract idea groupings are considered abstract and abstract ideas cannot also represent a technical improvement.  As such, since switching interrogation roles can be performed by a human, it cannot also represent a technical improvement.  Further, the Appellant argues that a human mediator could perform the same role to enable the flow of data between two computing systems.  The Examiner disagrees and notes that in the claims the discussion server merely determines which party to direct the questions to.  A human user would make the same determination and direct the flow of a conversation.  Merely adding the additional elements of the patient and the caregiver computing systems to send and receive questions does not save the claim.   That is because the patient and caregiver commuting systems are considered generic computers to implement the recited abstract idea.

On pages 9-10 of the Appeal Brief the Appellant argues “Since Claim 1 is not directed to a judicial exception (e.g., abstract idea) under Step 2A, we do not need to proceed to Step 2B of the analysis. Thus, there should be no need to consider whether there is “significantly more” under Step 2B. However, even if Claim 1 is considered as being directed to a judicial exception, Applicant submits that Claim 1 provides an inventive concept (e.g., “significantly more” than any supposed judicial exception).
For example, Applicant respectfully submits that Claim 1 recites a combination of features that are not well-understood, routine, and conventional in the computing arts. For example, as described above, Claim 1 recites a specific technical solution to the complex operations of improving efficiency of real-time discussions between two computing devices, as discussed above.
Thus, Applicant submits that Claim 1 includes additional elements that are sufficient to amount to significantly more than any supposed judicial exception.”
The Examiner respectfully disagrees.  The Appellant does not explain why the additional elements recite a combination of features that are not well-understood, routine, and conventional in the computing arts.  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed with respect to integration of the abstract idea into a practical application, the additional elements of the caregiver and patient computer systems and discussion server amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept.  Further, the transmittal and receipt of information over s network is considered generally linking the abstract idea to a particular technological environment.  MPEP 2106.05(h) states “Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)” is an example of generally linking an abstract idea to a particular technological environment.  The instant case is similar as the abstract idea of mediating a conversation is linked to the technological environment comprising multiple computing devices that send and receive information over a network.  Generally linking the abstract idea to a particular technological environment cannot integrate the abstract ide into a practical application in step 2 prong 2 or provide and inventive concept in step 2B.  The receipt and transmittal of data is claimed generically and is considered well-known and conventional.   See MPEP 2106.05(d) that states receiving or transmitting data over a network, e.g., using the Internet to gather data is considered conventional when claimed in a generic manner (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Further, MPEP 2106.05(d) states storing and retrieving information in memory well known and conventional when claimed generically (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Viewing the generic computers in combination with the well-known and conventional data transmittal and data storage does not add more than when viewing the elements individually.  As such, the combination of additional elements does not result in an inventive concept.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/DEIRDRE D HATCHER/             Primary Examiner, Art Unit 3683                                                                                                                                                                                           

Conferees:
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        
                                                                                                                                                                                               
/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683                                                                                                                                                                                           


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.